   Case 1:19-cv-00211-LPS Document 6 Filed 02/27/19 Page 1 of 3 PageID #: 38



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH,                       )
                                                 )
                       Plaintiff,                )
                                                 )
         v.                                      )   C.A. No. 19-211-LPS
                                                 )
HETERO USA INC., HETERO LABS                     )
LIMITED UNIT-III, and HETERO LABS                )
LIMITED,                                         )
                                                 )
                       Defendants.               )

         STIPULATED ORDER REGARDING WAIVER OF SERVICE,
  ESTABLISHMENT OF ANSWER DEADLINES, CONSOLIDATION OF ACTIONS,
 ADOPTION OF SCHEDULING ORDER, AND ADOPTION OF PROTECTIVE ORDER

         WHEREAS, defendants Hetero Labs Limited Unit-III (“HLL Unit-III”) and Hetero Labs

Limited (“Hetero Labs”) are corporations organized under the laws of India, and have agreed to

waive service of process in exchange for a negotiated answer deadline for themselves and their

co-defendant Hetero USA Inc. (“Hetero USA”), which is a Delaware corporation and which also

agrees to waive service of process;

         WHEREAS, the above-captioned case (the “Subsequent Action”) is related to the cases

that previously have been consolidated in Biogen International GmbH, et al. v. Amneal

Pharmaceuticals LLC, et al., C.A. No. 17-823-LPS (consolidated) (the “Consolidated Action”);

         WHEREAS, the Subsequent Action and the Consolidated Action involve common

questions of law and fact, and interests of efficiency for the parties and the Court would best be

served by adding the Subsequent Action to the Consolidated Action; and

         WHEREAS, the parties in the Subsequent Action agree to adopt and be bound by the

same scheduling order and protective order that have been entered in the Consolidated Action;

now therefore,


{01423481;v1 }
   Case 1:19-cv-00211-LPS Document 6 Filed 02/27/19 Page 2 of 3 PageID #: 39



         IT IS HEREBY STIPULATED AND AGREED, subject to the approval and order of the

Court, as follows:

         1.      For purposes of this case only, Hetero USA, HLL Unit-III, and Hetero Labs

(collectively, “Defendants”) hereby waive the defenses of insufficient process and insufficient

service of process, but expressly reserve, and fully retain the right to assert, all other defenses

without limitation.

         2.      The deadline by which Defendants must answer, move, or otherwise respond to

the complaint is March 21, 2019.

         3.      The Subsequent Action is consolidated with the Consolidated Action for all

purposes, and hereafter all papers in the Subsequent Action shall be filed in C.A. No. 17-823-

LPS.

         4.      The parties in the Subsequent Action shall be bound by all provisions and

deadlines set forth in the scheduling order that was entered in the Consolidated Action on

February 2, 2018 (D.I. 22). Additionally, the parties in the Subsequent Action further agree to be

bound by the following deadlines:

                  Rule 26 Initial Disclosures                                      March 22, 2019

                  Default Standard Paragraph 3 Disclosures                         March 22, 2019

                  Plaintiff to Identify Accused Products and Asserted Patents,     March 22, 2019
                  and to Produce File Histories

                  Defendants to Produce Core Technical Documents                   March 22, 2019

                  Plaintiff to Disclose Initial Infringement Contention Claim      March 22, 2019
                  Charts

                  Defendants to Disclose Initial Invalidity Contentions and        March 28, 2019
                  Non-Infringement Contentions with respect to the patent
                  asserted in the Subsequent Action

{01423481;v1 }                                    2
   Case 1:19-cv-00211-LPS Document 6 Filed 02/27/19 Page 3 of 3 PageID #: 40




         5.      The parties in the Subsequent Action shall be bound by the Stipulated Protective

Order in the Consolidated Action (D.I. 63).


 ASHBY & GEDDES                                      BAYARD, P.A.

 /s/ Steven J. Balick                                /s/ Sara E. Bussiere
 ____________________________
 Steven J. Balick (#2114)                            Stephen B. Brauerman (#4952)
 Andrew C. Mayo (#5207)                              Sara E. Bussiere (#5725)
 500 Delaware Avenue, 8th Floor                      600 N. King Street, Suite 400
 P.O. Box 1150                                       Wilmington, DE 19801
 Wilmington, DE 19899                                (302) 655- 5000
 (302) 654-1888                                      sbrauerman@bayardlaw.com
 sbalick@ashbygeddes.com                             sbussiere@bayardlaw.com
 amayo@ashbygeddes.com
                                                     Attorneys for Defendants
 Attorneys for Plaintiff



                 SO ORDERED this _______ day of __________________________, 2019.




                                                       Chief Judge




{01423481;v1 }                                   3
